DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The “separate ring or snap ring or ring” of clams 47-49 must be shown or the feature(s) must be canceled from the claim(s).  Also, “a spring portion on the receiving part body which cooperates with an abutment on the pressure element” of claim 36 must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.  On page 1, the status of copending application(s) that have since issued as patents must be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-42 and 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the recitation “a planar outer surface portion that is positioned at a center of at least one of the legs in a circumferential direction, wherein the planar outer surface portion extends from an axial height above a bottom of the U-shaped recess to an axial height below the bottom of the U-shaped recess with at least part of the planar outer surface portion being at a same axial height as at least part of the cylindrical outer surface portion, and wherein the planar outer surface portion is not recessed radially from respective outer surfaces directly connected to the planar outer surface portion in the circumferential direction” seeks to introduce new matter because Applicant’s disclosure, as originally filed, shows each of the legs terminating in a planar outer surface.  The outer surface of the pressure element in the embodiment of Figs. 1 and 3 of Applicant’s disclosure, shows the outer surface of the pressure element to be curved. The outer surface of the pressure element in the embodiment of Figs. 8-10 of Applicant’s disclosure shows the planar outer surface to be recessed radially.
In claim 47, the recitation “a separate ring configured to radially expand and/or compress” and the recitation “while the ring forms an abutment restricting movement of the pressure element back towards the first end of the receiving part body” seek to introduce new matter.  Applicant’s disclosure, as originally filed, merely states “Other constructions such as snap rings and various other features may also be utilized.” However, Applicant’s disclosure does not describe where the separate ring is placed and how it forms an abutment and restricts the movement of the pressure element back towards the first end of the receiving part body. 
In claim 49, the recitation “wherein the ring is positioned above the bottom of the channel” seeks to introduce new matter.  Applicant’s disclosure, as originally filed, merely states “Other constructions such as snap rings and various other features may also be utilized.” However, Applicant’s disclosure does not describe where the snap ring is placed and how it cooperates with the pressure element. 
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-42, 45 and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “a cylindrical outer surface portion that extends circumferentially around the central axis, and a planar outer surface portion that is positioned at a center of at least one of the legs in a circumferential direction, wherein the planar outer surface portion extends from an axial height above a bottom of the U-shaped recess to an axial height below the bottom of the U-shaped recess with at least part of the planar outer surface portion being at a same axial height as at least part of the cylindrical outer surface portion, and wherein the planar outer surface portion is not recessed radially from respective outer surfaces directly connected to the planar outer surface portion in the circumferential direction” renders the claim vague and indefinite because it fails to clearly recite structure of the Applicant’s invention.  It is unclear what the axial height is because a reference plane or surface is not recited.  The U-shaped recess is defined in the planar outer surface (Fig. 1).  The recitation “the planar outer surface portion is not recessed radially from respective outer surfaces directly connected to the planar outer surface portion in the circumferential direction” renders the claim vague and indefinite because there is only one outer surface and it has a planar portion and a curved portion.  Also, Figs. 1 and 2 of Applicant’s disclosure show the planar outer surface to have steps or indentations. 
In claim 33, the recitation “the second portion of the pressure element has a hollow section” seems to imply additional structure due to use of “section.”  It is suggested that Applicant recite “hollow” to avoid confusion.
In claim 38, the recitation “the pressure element is secured from removal from the receiving part body” renders the claim vague and indefinite because it is incomplete.  It is unclear how the pressure element is secured to the receiving part body.
In claim 39, the recitation “respective outer surfaces directly connected to the planar outer surface portion in the circumferential direction face away from one another in the circumferential direction” renders the claim vague and indefinite because there is only one outer surface.  It is suggested that Applicant recite “outer surface portion” to avoid confusion. 
In claim 45, the recitation “at least one pin is insertable into a bore that extends laterally through a wall of the receiving part body” renders the claim vague and indefinite because it is unclear how many pins are received in a bore.  Applicant’s disclosure shows only one pin received in a bore. 
In claim 47, the recitation “the ring forms an abutment restricting movement of the pressure element back towards the first end of the receiving part body” renders the claim vague and indefinite because the cooperation of the ring and the pressure element is not described in Applicant’s disclosure (see rejection under 35 USC 112 first paragraph earlier in this action). 
In claims 48 and 49, the recitation “ring” renders the claims vague and indefinite because it is unclear whether this is the same ring recited in claim 47 or a different ring.  Further, Applicant’s disclosure does not describe the location of the snap ring and how it cooperates with the pressure element. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 47 and 48 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Farris et al. (US 7699872).
Farris et al. disclose a receiving part 22d for receiving a rod for coupling the rod to a bone anchoring element, the receiving part including: a receiving part body having a first end with a channel for receiving a rod and an opening at the second end for inserting a screw into the accommodation space of body; a pressure element 26d having a first portion for a contacting rod and configured to clamp head of screw 24a, pressure element 26d; and a separate ring or snap ring 28 configured to expand and/or compress to hold pressure element 26d in the receiving part body and restricting movement of pressure element 26d back towards the first end of the receiving part body wherein the ring forms an abutment restricting movement of the pressure element back towards the first end of the receiving part body (Figs. 54-56 and corresponding text). 


Allowable Subject Matter
Claims 43-44 and 46 are allowed.  The primary reason for indication of allowable subject matter is because no references or a reasonable combination thereof, could be found which disclose the claimed combination of features.
Claim 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
A final patentability determination with respect to claims 1, 31-42, and 49 cannot be made until the rejections and objections made in this office action are addressed by the Applicant. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 9, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775